DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution
In view of the appeal brief filed on 9/29/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875                          
                                                                                                                                                                              
Response to Arguments
Applicant’s arguments in the appeal brief filed 8/31/2022 with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Applicant argues that since Braun has a convex light exit face, the light guide will be sized such that an collar being a corresponding length would not be able to fit within the space.  
While not agreeing with this line of reasoning, a new grounds of rejection is being presented below, wherein Taudt et al. does not have a convex light exit face, thus obviating this issue. 
Applicant argues in the appeal brief filed 8/31/2022 on Page 9, last paragraph, that  Braun has a convex face, thus making the light guide segments long and a modification to the collar would be too long and extend to the light support 104.  This line of reasoning is obviated by the new grounds of rejection, as discussed above.  However, a rebuttal of this line of reasoning is repeated below, as the issue of determining the length of the light guide is relevant to Applicant’s other arguments.  Furthermore, Even assuming, arguendo, that it were true that the light guide segment being equal to the collar would bring up a space issue, the substrate itself could be removed or lowered in order to accommodate the positioning member.  The thermal expansion mitigation is a recognized benefit and even if a spacing issue were to exist with a flat substrate, the modification of the substrate to accommodate the modified parts to achieve the recognized benefit would outweigh maintaining a flat substrate.

Applicant argues with respect to claim 1 that the collar is shorter due to the convex shape of the distal ends 16 of the light guides of Braun et al. (DE 2016 124800 A1).  However, it appears that Applicant argument is using the length of the light guide segment to be between entry surface 14 and exit surface 16 of Braun et al. (see annotated Fig. 3 of Braun et al., with arrows delineating the length believed to be discussed by Applicant’s Remarks and the length believed to be discussed in Applicant’s Specification).  However, as seen in Applicant’s Fig. 2 (reproduced below) and Paragraph 30, the length of the light guide segment is described to be as length #X, which is the distance from the proximal end 12 to where the light guide 1 attaches to the combined surface.  The corresponding section is also annotated onto the Annotated Fig. 3 of Braun et al., below.


    PNG
    media_image1.png
    823
    496
    media_image1.png
    Greyscale
Annotated Fig. 3 of Braun et al. 

    PNG
    media_image2.png
    713
    771
    media_image2.png
    Greyscale
Applicant’s Fig. 2
Based on the interpretation that the light guide is extending all the way to the light exit face, i.e. the longer interpretation, Applicant appears to argue that modifying Braun et al. to make the collar and the light guide substantially the same length would result in the proximal end of the collar to be further projecting than the proximal end of the light guide since the light exit face 16 of Braun et al. starts farther away.
	However, since in Applicant’s Specification clearly considers the length from the proximal end to where the light guide attaches to the combined surface to be the length of the light guide, the scope of the term “length of the respective light guide segment” in claim 1 must necessarily include Applicant’s originally disclosed interpretation.  Furthermore, as the Specification Paragraph 31 recites the height Y being equal to the length X of the light guide with the length X being from the proximal to the connection point, Applicant’s support for the claim limitations (claims 1 and 9) local height of the collar compared to the length of the light guide segment being substantially equal or equal is also dependent on this interpretation and therefore must also be included in the scope of the claims.
	As such, making the collar height equal to the light guide segment under the interpretation disclosed by Applicant’s Specification, i.e. the shorter interpretation, does not preclude the proximal ends of the light guide segments extending beyond the protruding flange of the collar, as argued by Applicant because the top of the light guide segments are not at the same height as the top of the collar.  Furthermore, as discussed in the rejection of Claim 1, Dolson et al. teaches the light guide extending beyond the collar as seen in Fig. 5.
Applicant argues on Page 10, first paragraph, that increasing the height of the collar in the longer interpretation of the light guide would eliminate the desired convex shape of the light guide.  This argument is obviated by the new grounds of rejection, as Taudt et al. does not have a convex shape. This argument is also not persuasive, as it relies on the light guide being measured to the light exit face (the longer interpretation).
Applicant argues on Page 10, second paragraph, that there is no issue with space for the surface 21 of Braun.  This is with respect to the Examiner’s remarks with regards to the Applicant’s previous assertion that making the collar longer in length would make the collar too long for the surface 21 or would not leave space for the support surface 21.  Insofar as this argument applies to the new grounds of rejection, in modifying in view of Dolson et al. to make the collar longer to mitigate thermal expansion effects, the holding surface 21 would be placed at the appropriate level to ensure holding and the light entry to the light guide elements.
	Applicant argues on Page 10, last paragraph and Page 11, first paragraph, with respect to Braun et al. that even if the length of the light guide were to be measured with respect to the merging distal end (i.e. the shorter distance) that Braun would still have the light guide segments longer than the collar.  This analysis seems to be a piecemeal analysis of Braun in isolation while neglecting the modification in view of Dolson et al.  Insofar as this line of reasoning applies to the new grounds of rejection, it is pointed out that the modification in view of Dolson et al. specifically makes the collar sufficient length in order to mitigate thermal expansion effects.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on Page 11, first paragraph that increasing the height of the collar in the shorter interpretation of the light guide would eliminate the desired convex shape of the light guide.  This argument is obviated by the new grounds of rejection, as Taudt et al. does not have a convex shape. Further, as the light guide in the shorter interpretation is measured only to the merging surface, the convex surface would not need to be destroyed.
Applicant asserts on Page 11, second paragraph, that the reasons discussed would also apply to the modification in view of Dolson to make the modification unable to satisfy the claimed invention.  This is not persuasive for the reasons discussed above.  Furthermore, applicant appears not to have addressed the combination in view of Dolson with respect to the length of the light guide segment being the merging surface (i.e. the shorter interpretation).  Applicant’s references back to previous discussion, but this discussion is only with respect to the longer interpretation and to a piecemeal analysis of Braun in the shorter interpretation.  Applicant does not appear to have provided persuasive discussion with respect to Dolson et al. in the shorter interpretation.
Applicant recites that Stoehr et al. is cited merely to teach a full collar and fails to cure the deficiencies previously discussed.  This is not found persuasive for the reasons already discussed. 
Applicant argues with respect to claim 9, on Pages 12 and 13 of the appeal brief, that Dolson et al. does not teach that the collar and light guide are equal to each other.  Particularly, Applicant argues that they cannot be modified to be equal to each other because the positioning member 56 would allegedly have to be eliminated.  It appears that Applicant is arguing based on an assumption that the light entry faces 48 extend all the way to the substrate 28 and therefore, there would be no room to place element 56.  However, the main objective of making the collar and the light guide elements the same length is to maintain a spacing of the light entry face 48 from the LEDs 24 and substrate 28 (Dolson et al. Paragraph 32).  Such spacing would necessarily mean that the light guide elements do not extend all the way the substrate 28 and therefore, Applicant’s apparent assumption is incorrect.  That is, there is at least some space below the light guide elements that, if the light guide segment measured from light exit face to light entry face (longer interpretation) were to be equal with the local height of the collar, would allow some amount of room for a positioning member 56.  
Furthermore, the ability of Applicant’s collar and light guide segment to be the same length with the light guide segment protruding below the collar is due to at least two other factors: 1) the light exit face is concavely curved, thereby making the top portion corresponding to the light guide segment to start below the collar and 2) the light guide segment is measured in length that ends below the light exit face.  As discussed above, in Applicant’s Fig. 2 and Paragraph 30, the length of the light guide segment is described to be as length #X, which is the distance from the proximal end 12 to where the light guide 1 attaches to the combined surface.
	However, in the new grounds of rejection, Taudt et al. (US PGPub 2015/0226395 A1) includes a concave light exit face and also the measured length of the light guide segment is similarly able to be interpreted as the length that stops before the light exit face (shorter interpretation).  Therefore, in the modification in view of Dolson et al., no conflict exists in there being sufficient space to accommodate the positioning member 56.  Furthermore, even if a spacing issue were to exist, there is no requirement placed by Dolson et al. that the corresponding part of the substrate needs to exist in planar form.  Even assuming, arguendo, that it were true that the light guide segment being equal to the collar would locate the positioning member 56 of Dolson et al. below the position of the substrate, the substrate itself could be removed or lowered in order to accommodate the positioning member.  The thermal expansion mitigation is a recognized benefit and even if a spacing issue were to exist with a flat substrate, the modification of the substrate to accommodate the modified parts to achieve the recognized benefit would outweigh maintaining a flat substrate.
Applicant argues on Page 13 that Dolson does not teach that the collar has a height equal to a length.  However, as discussed in the rejection, since the elements are taught to be substantially the same, the disclosure provides for a range of values within the scope of “substantially the same length” (Paragraph 25) and also includes a drawing (Fig. 5) with the light guide extending slightly beyond the mounting portion.  As seen in MPEP 2144.05(II)(A) that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, even though the local height of the collar being exactly the same length as the length of the nearest adjacent light guide is not explicitly recited by Dolson et al., it is within the optimum or workable ranges by routine experimentation since the disclosure by Dolson et al. of the light guide segment 40 and mounting portion 44 being substantially the same length allows for some minor differences in length, provided the overall effect of thermal expansion is offset by the similar lengths (Dolson et al. Paragraph 25).  Furthermore, as Taudt et al. provide a concave light exit surface, the light guide segment and the collar being the same length would simultaneously provide thermal expansion mitigation and the light guide segment protruding beyond the collar.
Applicant argues that the dependent claims are allowable by virtue of their dependency.  This is not persuasive for the reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taudt et al. (US PGPub 2015/0226395 A1) in view of Braun et al. (DE 2016 124800 A1, of record, citations herein refer to the previously provided machine translation) and Dolson et al. (US PGPub 2008/0253144 A1), or alternatively in further view of Stoehr et al. (US PGPub 2019/0063708 A1) and Fiederling et al. (US PGPub 2014/0133168 A1).
As to claim 1, Taudt et al. discloses (Figs. 5 and 6) a light guide module for a primary optical assembly of a motor vehicle lighting device, the light guide module comprising: at least two elongated light guide segments 3 arranged next to one another, each of the at least two light guide segments 3 having a proximal end 13 with a light coupling face and a distal end (not labelled, corresponds to Applicant’s Fig. 2, #13), the distal ends of the light guide segments leading into a light exit face 10 of the light guide module and a length of the light guide segments being defined by a distance between the proximal end and the distal end; and a collar (unlabeled, as outer edges of device as seen in Fig. 5) that extends at least in sections around the light exit face 10.

    PNG
    media_image3.png
    348
    378
    media_image3.png
    Greyscale
Taudt et al.

    PNG
    media_image4.png
    284
    368
    media_image4.png
    Greyscale
Taudt et al.

    PNG
    media_image5.png
    296
    430
    media_image5.png
    Greyscale
Taudt et al.
As to the collar, there appears to be a collar in Fig. 5, but it is unlabeled and undescribed in the Specification of Taudt et al.
Braun et al. teaches a collar (17 and adjacent piece that extends left-right in Fig. 3) that extends at least in sections around the light exit face, with the proximal end section of the collar being a protruding flange 17, and wherein the proximal ends of the light guide segments 12 extend beyond the protruding flange of the collar 17 (in the leftward direction as depicted in Fig. 3) in order to attach the primary optical elements 12 to a holder 20.

    PNG
    media_image6.png
    743
    446
    media_image6.png
    Greyscale
Braun et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a collar in order to attach the light guide module to a holder, as taught by Dolson et al.
Taudt et al. in view of Braun et al. teaches the collar, as discussed, but is silent as to wherein the collar 17 has a local height that corresponds substantially to a length of the respective light guide segment nearest adjacent to the collar.
Dolson et al. teaches (Figs. 1, 3a and 5) making the mounting portion 44 to be substantially the same height (length) as the light guide segment 40 in order to maintain the distance between the entry face 48 and the light source 24 even when the temperature changes cause thermal expansion/contraction by making the amount of thermal expansion/contraction to be substantially the same for the light guide segment 40 and the mounting portion 44 (Paragraphs 24 and 25).  Furthermore, Dolson et al. teaches (Fig. 5) the proximal end of the light guide segments extending slightly beyond the proximal end of the mounting portion 44.  Even though the height of the light guide 40 segment and mounting member are corresponding, but are not exactly the same in Fig. 5, Dolson et al. teaches with reference to Fig. 5 that the positioning remains substantially constant (Paragraph 32).

    PNG
    media_image7.png
    474
    645
    media_image7.png
    Greyscale
Dolson et al.

    PNG
    media_image8.png
    353
    406
    media_image8.png
    Greyscale
Dolson et al.

    PNG
    media_image9.png
    566
    929
    media_image9.png
    Greyscale
Dolson et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the collar (unlabeled part of Taudt et al./#17 of Braun et al.) correspond substantially in height with the light guide segments in order to maintain the distance between the entry face and the light source, as taught by Dolson et al.  Furthermore, one having ordinary skill in the art would find it obvious to make the proximal end of the light guide segments slightly longer than the mounting portion (unlabeled part of Taudt et al./#17 of Braun et al.), but still corresponding substantially in length since it is taught as a suitable arrangement as taught by Dolson et al. and in order to allow space for the thickness of the support surface 21 of Braun et al. 
Furthermore, since the elements are taught to be substantially the same, the disclosure provides for a range of values within the scope of “substantially the same length” (Dolson et al. Paragraph 25) and also includes a drawing (Fig. 5) with the light guide extending slightly beyond the mounting portion.  As seen in MPEP 2144.05(II)(A) that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, it would be obvious to one having ordinary skill in the art to find the optimum or workable ranges of the lengths of the collar and the light guide element, with some ranges including the light guide element protruding beyond the by routine experimentation since the disclosure by Dolson et al. of the light guide segment 40 and mounting portion 44 being substantially the same length allows for some minor differences in length, provided the overall effect of thermal expansion is offset by the similar lengths (Dolson et al. Paragraph 25).  
As to the collar extending at least in sections around the light exit face, as seen in Braun et al. Fig. 3 discloses sections 17 that are described as edge sections 17 (Paragraph 26).  Therefore, the collar extends at least in sections, even though the exact extent of the sections around the periphery of the light exit face is not explicitly depicted.
	Alternatively, Stoehr et al. teaches (Fig. 2) including a collar 32 that surrounds the optical unit 8 and light exit face 26 (Paragraph 71).

    PNG
    media_image10.png
    326
    557
    media_image10.png
    Greyscale
Stoehr et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the collar surround the light exit face, since the selection from among known suitable extents of the collar for its known purposes is generally within the abilities of one having ordinary skill in the art.
It is noted that the light exit face of Taudt et al. is concavely curved.  While this curvature would slightly affect the lengths of the collar and the light guide segments, as the claim only requires substantial correspondence, this still satisfies the scope of the claim, as the desired attribute of mitigating thermal expansion is achieved (Applicant’s Paragraph 14 discusses thermal expansion mitigation being the desired result of the corresponding lengths and Dolson et al. Paragraphs 24, 25 and 32 similarly teaches thermal expansion mitigation).  It is further noted that Applicant’s own exit face is substantially concave.
Alternatively, Fiederling et al. discloses wherein the light exit face is provided as flat (Figs. 1 and 4, #3, Paragraph 23, planar) or as curved (Paragraph 23, curved), thus recognizing equivalent structures in the art.

    PNG
    media_image11.png
    346
    437
    media_image11.png
    Greyscale
Fiederling et al.

    PNG
    media_image12.png
    346
    307
    media_image12.png
    Greyscale
Fiederling et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the light exit face as flat instead of as curved, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.  Therefore, as the modified device has flat light exit surface, the collar will start at the same height (or slightly above at the merging surface of the light guide elements in the shorter interpretation) as the light exit surface of the light guide elements and therefore the collar local height and the light guide length would be substantially the same.  
	As to claim 2, Taudt et al. in view of Braun et al. and Dolson et al., or alternatively in further view of Stoehr et al. and Fiederling et al. teaches (Braun et al. Fig. 3) that the collar 17 surrounds the light guide segments 12, and wherein the collar 17, between the proximal end section and the distal end section, runs substantially parallel to the respective nearest adjacent light guide segment 12 (Braun et al. Fig. 3).  See also alternative rejection in view of Stoehr et al. with respect to claim 1, above.
	As to claim 3, Taudt et al. in view of Braun et al. and Dolson et al., or alternatively in further view of Stoehr et al. and Fiederling et al. teaches (Taudt et al. Fig. 7) that the light coupling faces 13 of the light guide segments 3 are arranged in a common plane.
	As to claim 4, Taudt et al. in view of Braun et al. and Dolson et al., or alternatively in further view of Stoehr et al. and Fiederling et al. teaches (Taudt et al. Figs. 5 and 7) that the light exit face 10 is concavely curved.
As to claim 5, Taudt et al. in view of Braun et al. and Dolson et al., or alternatively in further view of Stoehr et al. and Fiederling et al. teaches that the light guide module is made of a silicone (Taudt et al. Paragraphs 22 and 41).
As to claim 9, Taudt et al. in view of Braun et al. and Dolson et al., or alternatively in further view of Stoehr et al. and Fiederling et al. teaches that the local height of the collar is equal to the length of the respective light guide segment nearest adjacent to the collar.  (See rejection of Claim 1)  Specifically, the local height is the distance between a proximal end section of the collar and a distal end section of the collar (Corresponds to Applicant’s Fig. 2, #Y) and the compared value is the length of the respective light guide segment nearest adjacent to the collar (Corresponds to Applicant’s Fig. 2 #X).   However, as is clearly evident, there is additional material beyond the end of the light guide segment that corresponds to the exit face, i.e. there is additional material between in the section where the light guides 1 merge and the light exit face 2.  Therefore, the collar local height and the light guide length being equal would still allow for the light guide to extend beyond the protruding flange of the collar.  While Dolson et al. does not specifically recite that the local height of the collar and the length of the light guide element being equal, Dolson et al. teaches (Fig. 3a) that the mounting portion 44 to be substantially the same height (length) as the light guide segment 40 in order to maintain the distance between the entry face 48 and the light source 24 even when the temperature changes cause thermal expansion/contraction by making the amount of thermal expansion/contraction to be substantially the same for the light guide segment 40 and the mounting portion 44 (Paragraphs 24 and 25).  
Furthermore, as the exit surface of Taudt et al. is curved concavely, the collar and the light guide element being the same length (if the light guide length were measured from the entry face to the exit face) would result in the light guide element protruding beyond the collar.  Therefore, since the elements are taught to be substantially the same, the disclosure provides for a range of values within the scope of “substantially the same length” (Paragraph 25) and also includes a drawing (Fig. 5) with the light guide extending slightly beyond the mounting portion.  As seen in MPEP 2144.05(II)(A) that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, even though the local height of the collar being exactly the same length as the length of the nearest adjacent light guide is not explicitly recited by Dolson et al., it is within the optimum or workable ranges by routine experimentation since the disclosure by Dolson et al. of the light guide segment 40 and mounting portion 44 being substantially the same length allows for some minor differences in length, provided the overall effect of thermal expansion is offset by the similar lengths (Dolson et al. Paragraph 25).  

Claims 7 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Taudt et al. in view of Braun et al. and Dolson et al., or alternatively in further view of Stoehr et al. and Fiederling et al. as applied to claim 1 above, or alternatively further in view of Spinger et al. (US PGPub 2019/0338930 A1).
As to claim 7, Taudt et al. in view of Braun et al. and Dolson et al., or alternatively in further view of Stoehr et al. and Fiederling et al. teaches the light guide module according to claim 1 (See rejection of claim 1).  Taudt et al. is silent as to Applicant’s support structure.
Braun et al. teaches a primary optical assembly of a motor vehicle lighting device (Braun et al. Fig. 1 #1) comprising: a support frame 20; and a mounting bracket 30, wherein the proximal end section of the collar is the flange 17 and the flange 17 is disposed between the support frame 20 and the mounting bracket 30 such that the proximal end section of the collar 17 bears against the support frame 20 (Paragraph 26).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include similar support elements including the support frame, mounting bracket in order to mount the primary optical assembly, as taught by Braun et al.
	As to element 30 of Braun et al. being a bracket, since it functions to fixedly position the primary optic, it is a bracket.
	Alternatively, Spinger et al. teaches (Figs. 1 and 4) a mounting bracket 18, wherein the light module 14, 16 is disposed between the support frame 12 and the mounting bracket 18 such that the proximal end section of the collar bears against the support frame in order to clamp the flange by screw connection to secure mounting (Paragraph 39).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a mounting bracket to secure the optical device by screw and clamping connection of the flange to the support frame, since the selection from among known suitable mounting arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.
	As to claim 8, Taudt et al. in view of Braun et al. and Dolson et al., or alternatively in further view of Stoehr et al. and Fiederling et al. and Spinger et al. teaches that the mounting bracket surrounds the light guide module and the flange is fixed between the support frame and the mounting bracket.  (Braun et al. Figs. 2 and 3, #30; Spinger et al. Figs. 1 and 4) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/             Examiner, Art Unit 2875            



/DIANE I LEE/             Supervisory Patent Examiner, Art Unit 2875